DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 24 as now amended both recite the following structure:
inner side edge regions, which directly face the opening portion in the side edge portions are formed only by two parts of the multi-axial fiber-reinforced plastic material and an inner upper edge region, which directly faces the opening portion in the upper edge portion, is formed only by the multi-axial fiber-reinforced plastic material.


The closest art of record are Preiss (EP0888946) and  Akinori (JPH10273042) both disclose high speed trains fabricating the train front end body portion from a one piece integral synthetic material.  A window opening portion provided on the front end structure of both Preiss and Akinori are not disclosed as having their inner side regions that face the widow opening being constructed by only two parts of the multi-axial frp.  Nor do either Preiss or Akinori disclose the upper edge region that directly faces their opening being constructed from only a multi-axial fiber-reinforced plastic material.  
The Preiss reference does not disclose any of the train front end structure being made from frp.  Akinori discloses the front end of the train being made from a foam material sandwiched between an inner and outer sheet of frp.  The construction details of the window side edges and upper edge region that face the front window opening are not disclosed in either Akinori or Preiss.  The independent claims recite the side edge portions and upper edge regions that directly face the opening as being “only” made from frp.   Support for these limitations can be found in the specification on page 11, lines 7-17 and page 13 lines 1-8. 

	In summary claims 1 and 24 as now amended are neither anticipated under 35 U.S.C. 102 nor deemed obvious under 35 U.S.C. 103 by the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612